                                          1 DYKEMA GOSSETT LLP
                                            Jeffrey G. Huron (136585)
                                          2 jhuron@dykema.com
                                            333 South Grand Avenue
                                          3 Suite 2100
                                            Los Angeles, CA 90071
                                          4 Telephone: (213) 457-1800
                                            Facsimile: (213) 457-1850
                                          5
                                            Attorneys for Defendant                                                   JS-6
                                          6 321-323 MAIN STREET, LLC
                                          7
                                          8                             UNITED STATES DISTRICT COURT
                                          9                        CENTRAL DISTRICT OF CALIFORNIA
                                         10                                   WESTERN DIVISION
                                         11 MIA LABOWITZ,                                   Case No. 2:18-cv-08969-JFW-AFM
DYKEMA GOSSETT LLP
                333 SOUTH GRAND AVENUE




                                         12                Plaintiff,                       Assigned to Hon. John F. Walter
                 LOS ANGELES, CA 90071




                                                                                            Courtroom: 7A
                                         13         vs.
                       SUITE 2100




                                                                                            ORDER RE DISMISSAL WITH
                                         14 321-323 MAIN STREET, LLC, a                     PREJUDICE
                                            California limited liability company, and
                                         15 DOES 1-10,
                                                                                            Complaint Filed: October 17, 2018
                                         16                Defendants.
                                         17
                                                                                     ORDER
                                         18
                                                    IT IS HEREBY ORDERED pursuant to the parties’ Stipulation, and Good
                                         19
                                              Cause appearing therefor, that the above entitled action is hereby dismissed in its
                                         20
                                              entirety with prejudice. Each side shall bear its own costs and fees.
                                         21
                                         22
                                                    IT IS SO ORDERED.
                                         23
                                         24
                                              Dated: April 4, 2019
                                         25                                              Honorable Judge John F. Walter
                                                                                         UNITED STATES DISTRICT JUDGE
                                         26
                                         27
                                         28
                                                                                         1
                                                                        ORDER RE: DISMISSAL WITH PREJUDICE
